DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to a Request for Continued Examination dated November 3, 2021.  Claims 1-2, 4-6, 8-11 and 13 are amended.  Claim 14 is newly added. Claims 1-2, 4-11 and 13-14 are pending.  All pending claims are examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.



Allowable Subject Matter
Claims 1-2, 4-11 and 13-14 are pending. 
Claims 1-2, 4-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gillen et al. USP Pub. No. 20180232693  discloses storing information on a blockchain (Gillen, para. 0040) and Ahmad, illustrates how status of use is incorporated Ahmad, Section IV.D)
Regarding independent claims 1 and 13, the prior art taken either individually or in combination with other prior art of record fails to teach 
“13. (Currently Amended) A communication method in a network using a blockchain, the method comprising:

generating a transaction that includes a charging processing program to be registered into the blockchain, the charging processing program executing charging processing according to a status of use of an electronic apparatus that is a management object;

generating a transaction that includes collection program to be registered into the blockchain, the collection program executing acquiring of status-of-use data of the electronic apparatus;

issuing, to the network, the transactions that include the charging processing program and the collection program, respectively, and that have been generated,

causing, by the collection program, a processing device, which is coupled to the electronic apparatus, to execute acquiring the status-of-use data via communication with the electronic apparatus, the processing device being a device different from the electronic apparatus: and

executing the charging processing according to the status of use of the electronic apparatus, based on the status-of-use data acquired by the collection program.

14. (New) The providing device according to claim 1, wherein the collection program causes the processing device to execute acquiring the status- of-use data from the electronic apparatus via the communication in conformity with Simple Network Management Protocol.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696